 



EXHIBIT 10.4.1
FIRST AMENDMENT TO EMPLOYMENT, CONFIDENTIALITY AND
NONCOMPETE AGREEMENT
     This First Amendment (the “Amendment”) to the Employment, Confidentiality
and Non-compete Agreement dated the 1st day of May, 2004 (the “Agreement”) is
made effective as of February 24, 2006, between BUILD-A-BEAR WORKSHOP, INC.
(“Company”) and MAXINE CLARK (“Employee” or “Ms. Clark”).
Recital
     Company and Employee previously entered into the Agreement whereby Company
hired Employee to provide various services to Company under the title of Chief
Executive Officer Bear. Company and Employee now mutually desire to amend the
Agreement pursuant to the terms of this Amendment.
     NOW, THEREFORE, in consideration of the premises and agreements hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   Section 3(b) of the Agreement is hereby amended as follows:

(b) Bonus. Should Company exceed its sales, profits and other objectives for any
fiscal year, Employee shall be eligible to receive a bonus for such fiscal year
as determined by the Compensation Committee of the Board of Directors; provided
however such potential bonus opportunity for Employee in any fiscal year shall
be set by the Compensation Committee such that, if Company exceeds its
objectives, Company will pay Employee an amount not less than 125% of Employee’s
base compensation. Such bonus opportunity will be sufficiently large that if
Employee achieves such bonus, she will be Company’s highest paid employee. Any
bonus payable to Employee will be payable in cash, stock or stock options or
combination thereof, all as determined by the Board of Directors of any duly
authorized committee thereof, and unless a different payout schedule is
applicable for all executive employees of Company, any such bonus payment will
be payable in a single, lump sum payment. In the event of termination of this
Agreement because of Employee’s death or disability (as defined by
Section 4.1(b)), termination by Company without Cause pursuant to Section 4.1(d)
or pursuant to Employee’s right to terminate this Agreement for Good Reason
under Section 4.1(e), the bonus criteria shall not change and any bonus shall be
pro-rated based on the number of full calendar weeks during the applicable
fiscal year during which Employee was employed hereunder.
Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties. Any such bonus shall be paid within seventy-five (75) days after the
end

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.4.1
of each calendar year or thirty (30) days after the issuance of the auditor’s
report, whichever is later, regardless of Employee’s employment status at the
time payment is due. If timely payment is not made, Company shall indemnify
Employee against any additional tax liability that Employee may incur
proximately as a result of the payment being made late.
Notwithstanding anything to the contrary herein, in no event shall Employee
actually receive a bonus in any fiscal year of less than an amount, when paid,
as would render her the most highly compensated executive at the Company by at
least one dollar ($1.00) in terms of cash compensation (base salary plus the
cash component of her bonus). For avoidance of doubt, Employee shall be the
highest paid executive within Company during each fiscal year of her employment,
beginning with Fiscal Year 2005.

2.   Section 3(f) of the Agreement is hereby amended as follows:

(f) Other. Employee shall be eligible for a car allowance and such other
perquisites as may from time to time be awarded to Employee by Company payable
at such times and in such amounts as Company, in its sole discretion, may
determine. All such compensation shall be subject to customary withholding taxes
and other employment taxes as required with respect thereto. Employee shall also
qualify for all rights and benefits for which Employee may be eligible under any
benefit plans including group life, medical, health, dental and/or disability
insurance or other benefits (“Welfare Benefits”) which are provided for
employees generally at her then current location of employment. Employee may, in
her sole discretion, decline any perquisite (including without limitation the
car allowance), proposed annual salary increase, or bonus payment.

3.   Section 4.1(b) of the Agreement is hereby amended as follows:

(b) By Company, upon thirty (30) day’s prior written notice to Employee in the
event Employee, by reason of permanent physical or mental disability (which
shall be determined by a physician selected by Company or its insurers and
acceptable to Employee or Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably)), shall be unable to perform the
essential functions of her position, with or without reasonable accommodation,
for six (6) consecutive months; provided, however, Employee shall not be
terminated due to permanent physical or mental disability unless or until said
disability also entitles Employee to benefits under such disability insurance
policy as is provided to Employee by Company.

4.   Section 4.1(c) is hereby amended to add the following at the end:

Company shall not invoke this Section 4.1(c) to avoid the effects of
Section 4.1(a) or (b).

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.4.1

5.   Section 4.1 of the Agreement is hereby amended to add the following at the
end:

In the event of termination for Cause, Employee will be afforded an opportunity
prior to the actual date of termination to discuss the matter with Company’s
Board of Directors.

6.   Section 4.2(a) of the Agreement is hereby amended as follows:

(a) Survival of Covenants. Upon termination of this Agreement, all rights and
obligations of the parties hereunder shall cease, except termination of
employment pursuant to Section 4 or otherwise shall not terminate or otherwise
affect the rights and obligations of the parties pursuant to Section 3(b),
Section 3(c) (subject to the terms of the Plan and applicable Option
Agreements), and 4.2 through 13 hereof.

7.   Section 4.2(b) of the Agreement is hereby amended as follows:

(b) Severance. In the event during the Employment Period (i) Company terminates
Employee’s employment without Cause pursuant to Section 4.1(d) or (ii) Employee
terminates her employment for Good Reason pursuant to Section 4.1(e), Company
shall continue her base salary for a period of twenty-four (24) months following
termination, such payments to be reduced by the amount of any cash compensation
from a subsequent employer during such period. Company shall also continue
Employee’s Welfare Benefits for such twenty-four (24) month period as if
Employee were an active full-time employee during such period, to the extent
permitted by Company’s Welfare Benefit Plans. If Employee cannot be treated as
an active full-time employee during all or part of such twenty-four (24) months
pursuant to the terms of Company’s Welfare Benefit Plans, Company shall pay
towards the premium for any continuation or conversion insurance coverage
available to Employee an amount equal to the amount it was paying for Employee’s
coverage under Company’s Welfare Benefit Plans as of Employee’s termination
date. Employee shall accept these payments in full discharge of all obligations
of any kind which Company has to her except obligations, if any, (i) for
post-employment benefits expressly provided under this Agreement and/or at law,
(ii) to repurchase any capital stock of Company owned by Employee; or (iii) for
indemnification under separate agreement by virtue of Employee’s status as a
director/officer of Company. Employee shall also be eligible to receive a bonus
with respect to the year of termination as provided in Section 3(b).

8.   Section 4.2(c) of the Agreement is hereby amended as follows:

(c) Damages. In the event that during the Initial Term Company terminates
Employee’s employment without Cause (other than for death or disability) in
violation of the terms of this Agreement, Employee shall be entitled to damages
in an amount not less than the sum of (i) the amount of base salary Employee
would have been paid during the remainder of the Initial Term pursuant to
Section 3(a),

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.4.1
and (ii) an amount equal to the bonus Employee would have earned pursuant to
Section 3(b) during the Initial Term (but in no event less than the average
bonus paid to Employee during the 2 fiscal years immediately preceding such
termination). This Section 4.2(c) is not intended to be a limit on the amount of
damages Employee may recover or otherwise limit or reduce any remedies available
to Employee in the event Company terminates Employee during the Initial Term in
violation of the provisions of this Agreement.

9.   Section 6(a) of the Agreement is hereby amended as follows:

(a) for twenty-four (24) months, engage in, assist or have an interest in, or
enter the employment of or act as an agent, advisor or consultant for, any
person or entity which is engaged in the development, manufacture, supplying or
sale of a product, process, service or development:
(i) which is competitive with a product, process, service or development on
which the Company has expended resources, on which the Employee worked and
which, at the time of Employee’s termination, Company is selling or producing or
has not abandoned plans to sell or produce; or
(ii) with respect to which Employee has or had access to Confidential
Information while at Company provided Company has not abandoned, as of the date
of Employee’s termination, plans to use such Confidential Information.
(in either case (i) or (ii) a “Restricted Activity”), and which person or entity
is located within the United States or within any country where Company has
established a retail presence either directly or through a franchise
arrangement; or

10.   The last two (2) sentences of Section 6 of the Agreement are hereby
amended as follows:

provided, however, that following termination of her employment, Employee shall
be entitled to be an employee of or otherwise associated with an entity that
engages in Restricted Activity so long as, for twenty-four (24) months following
termination of said employment: (i) the sale of stuffed plush toys is not a
material business of the entity; (ii) Employee has no direct or personal
involvement in the sale of stuffed plush toys; and (iii) neither Employee, her
relatives, nor any other entities with which she is affiliated own more than 1%
of the entity. As used in this Section 6, “material business” shall mean that
either (A) greater than 10% of annual revenues received by such entity were
derived from the sale of stuffed plush toys and related products, or (B) the
annual revenues received or projected to be received by such entity from the
sale of stuffed plush toys and related products exceeded $10 million, or (C) the
entity otherwise annually derives or is projected to derive annual revenues in
excess of $5 million from a retail concept that is similar in any material
regard to Company.

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.4.1

11.   Section 8(b) of the Agreement is hereby amended as follows:

(b) Employee acknowledges that as part of her work for Company she may be asked
to create, or contribute to the creation of, computer programs, documentation
and other copyrightable works. Employee hereby agrees that any and all computer
programs, documentation and other copyrightable materials that she has prepared
or worked on for Company, or is asked to prepare or work on by Company, shall be
treated as and shall be a “work made for hire,” for the exclusive ownership and
benefit of Company according to the copyright laws of the United States,
including, but not limited to, Sections 101 and 201 of Title 17 of the U.S. Code
(“U.S.C.”) as well as according to similar foreign laws. Company shall have the
exclusive right to register the copyrights in all such works in its name as the
owner and author of such works and shall have the exclusive rights conveyed
under 17 U.S.C. Sections 106 and 106A including, but not limited to, the right
to make all uses of the works in which attribution or integrity rights may be
implicated. Without in any way limiting the foregoing, to the extent the works
are not treated as works made for hire under any applicable law, Employee hereby
irrevocably assigns, transfers, and conveys to Company and its successors and
assigns any and all worldwide right, title, and interest that Employee may now
or in the future have in or to the works, including, but not limited to, all
ownership, U.S. and foreign copyrights, all treaty, convention, statutory, and
common law rights under the law of any U.S. or foreign jurisdiction, the right
to sue for past, present, and future infringement, and moral, attribution, and
integrity rights. Employee hereby expressly and forever irrevocably waives any
and all rights that she may have arising under 17 U.S.C. Sections 106A, rights
that may arise under any federal, state, or foreign law that conveys rights that
are similar in nature to those conveyed under 17 U.S.C. Sections 106A, and any
other type of moral right or droit moral.

12.   Except to the extent expressly provided herein, the Agreement remains in
full force and effect, in accordance with its terms.

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date indicated above.

     
MAXINE CLARK
  BUILD-A-BEAR WORKSHOP, INC.  
By: /s/ Maxine Clark
  By: /s/ Tina Klocke
 
   
Maxine Clark
  Tina Klocke
 
  Chief Financial Bear

5